Honorable T: M. Trimble
First Assistant
Superintendent of Public Instruction
Austin, Texas
Dear Sir:
                       Re:   Does the extension of the bouna-
                             aries of the city of Texarkana
                             automatically extend the bound-
                             aries of the Texarkana Independ-
                             ent School District?
        We are in receipt of your letter of July 25, 1941, in
whictiYOU reauest the opinion of this denartment as to whether
or not"the extension of-the boundaries of the city of Texarkana
automatlcallg extend the boundaries of the Texarkana Independ-
ent 3chool District.
        Article 2804 of the Revised Civil Statutes reads as
follows:
        "Art. 2804. Extending
                        .. -. city
                               .    l_lmltsto include-
    district. Whenever tne llinits0s any lncorporatea
    city or town constituting an independent school
    district are so extended or enlarged as to embrace
    the whole or any part of any independent or common
    school dfstrlct adjacent to such incorporated city
    or town, that portion of such adjacent district so
    embraced within the corporate limits of such incor-
    porated cftg or town shall thereafter become a part
    of the independent school district constituted by
    IsuchIncorporated city or town.
        "If within the portion of such district so em-
    braced there should be situated any real property
    belonging to such district, such city or town may
    acquire the same upon such terms as may be mutually
    agreed upon between the governing body of such city
    or town and the authorities of such district.
        "This article Shall not apply   where it shall
    be determined at an election held   within such city
    #ortown by majority vote of those   voting thereon
    ,thatthe territory or any portion   thereof to be so
Hon. 'T.p1.Trimble, page 2        O-3823


    embraced shall not thereby become a part of the in-
    dependent school district constituted by such city
    or town, but shall be taken into the c~ltylimits for
    municipal purposes only, and shall remain for school
    purposes a portion of the adjacent independent or
    common school district as though said city limits
    had not been extended. . . ."
        It is apparent from the above quoted article that
is the city of Texarkana is a city constituting an Independent
school district, then the extension of Fts boundarles would
automatically extend the boundaries of the school district,
        The city of Texarkana was first chartered by the Leg-
islature in-1907 by Chapter 104, House Bill 743, Acts of the
30th Legislature. Section 172 of said act granting a charter
to thedty of Texarkana provides aa follows:
       "Public Schools - Independent Districts -The
   City of Texarkana is hereby constituted and shall
   continue to be a separate and independent school
   district."
        Under the above quoted enactment of city of Texarkana
constituted an independent school district. However, in 1920,
the L#egislaturepassed Chapter31, Senate Bill 9, Third Called
Session, 36th Legislature. Section 1 of said Article pro-
vides as follows:
       "Sectlon 1. That there is hereby created the
   Texarkana Independent School Distr%ct, which shall
   include within its limits all lands and territories
   included withln the corporate limits of the city
   of Texarkana, Texas, the boundarles of said inde-
   pendent school district to be fdentical with the
   limits and boundaries of said city and said inde-
   pendent school district is hereby incorporated and
   made,a body corporate ln law for free school pur-
   poses only, separate and distinct from the corpora-
   tlon of Texarkana, Texas."
        Apparently, by the above quoted Article, the school
system was divorced from the city of Texarkana and there was
created the Texarkana Independent School District. Said school
district was made a body corporate in law forfree school pur-
poses,only, and the'Legislature said speclflcally that it was
to be separate and distinct from the corporation of Texarkana,
Texas. It is ~quite apparent, therefore, that after the passage
of the above quoted enactment the city of Texarkana no longer
constituted an independent school district but rather the Tex-
    Hon. T. M. TrFmble, page 3          O-3823


    arkana Independent School District was created as a separate
    distinct corporate entity apart from the'~municipa1corporation
    constituting the city of Texarkana. '~~Apparentlg
                                                    some question
    arose because of the fact that the Section 1, supra, of Chap-
    ter 31 provided that the boundaries of the Texarka~naXndepend-
w   ent School District 'shouldbe the same as the boundaries of
    the city of Texarkana. The distinction to be known in this
    case was'made by the Supreme Court of Texas Ln the case of
    Snyder vs.'Bafrd Independent School District, 111 3. W. 723.
    The Court stated as follows:
                "The distinction between a atstrict Incorporated
        for School purposes only and~a town or cLty which
        constitutes an independent school atstrict must be
        kept in view, for upon that distinction depends the
        Proper solution of the question certified. .A coroor-
        ation for school purnoses only Is not an incoruorated
        tits- OP town as .%neci.fied  inthe Constitution but
        is simuly the incornoration of a 8ChOOl distrir
        Which may embrace the town or city only or it may
        smbrace a town or city and rural territory       It will
        6e observed that, by careful use of language, the
        Legislature, in-creating the Baird Independent
        School District, preserved the dLstinctlon between
        the incorporated city of Baird and the incorporated
        Baird Independent School District. The first sec-
        tion of the act which creates the district declares
        that an incorporation for free school purposes only
        is thereby created, to be known, not as the CYty of
        Baird, but as 'the Baird Independent SchoolDistr1ct'.
        Again, in Section 2 the distinction 'LBdefinitely
        drawn, It is Said that the city of Baird is divested
        of the control of its public free schools wlthin its
        limits,     and the control of such school8 is vested
        in the Baird Independent School District. The city
        of Baird is not an independent school district.
        Neither is the Baird Independent School District a
        city." (Underscoring ours).
            It IS the opinion of this department that Article 2804,
    supra, has no application to the Texarkana Independent School
    District and that such ArtLcle would not operate so a8 to ex-
    tend the boundaries of the Texarkana Independent School Dis-
    trlct upon the extention of the boundaries of the city of
    Texarkana.
            The question is also raised in this case because Of
    the fact that the Act of 1920 creating the Texarkana Independ-
    ent School District, supra , provides in SectIon 1 thatthe
    Texarkana Independent School distrfct shall include withln its
                                                            .-.




Hon. T. M. Trimble, Page 4        o-3823


limits all lands and terr%tOPieB included within the corporate
limits of the city of Texarkana, Texas, and the boundaries of
said independent school district is to be identical with the
limits and bound,ariesof saLa city.
        The question is whether the intention of the Leglsla,-
ture by the use of the foregoing language WaB to define the
boundaries of the district as of the date of its creation,
that is, was this a shorthand method for giving a metes and
bounds descrlptlon, or was it contemplated and intended that
the boundaries of the diBtriCt should In the future follow
Ipso facto any changes that might be made In the boundaries
of the other corporation, the city of Texarkana, so that
they ,wouldalways remain Identical. The caption of the
original Act merely provides "An Act incorporating the Texar-
kana Independent School District" in relating to Section 1 of
the Act, and the caption nowhere declares a Legislative inten-
tion that in the future when the boundaries of the city of
Texarkana are extended that the same shall automatically ex-
tend the boundaries of the Texarkana Independent School Dis-
trfct.
        An analogy may be drawn to the Act creating the Rous-
ton Independent School District befng Chapter 19 of the
Special Laws of 1923, page 317, which reads in part a8 follows:
        "An Act creating and lncorporatlng the Houston
    Independent School District, and defining its boun-
    daries; providing that Said act shall automatically
    extend to all territory which may hereafter be in-
    cluded in the new city limfts by an extension there-
    of, and providing how the territory adjacent to said
    district may become part of said district; D O D
       "Sec. 2. That there is hereby created the Houston
   Independent School District, which Shall include with-
   in its limits all land8 and territory fncluded within
   the corporate limits of the City of Houston, and
   in addition thereto, all lands and territory adjacent
   to the corporate limits of the said City of Houston,
   and included wlthln the limits and boundaries of
   Harris County Common School D1strlc,tNumber 25, as
   defined by an order of the commissfoners' court of
   Harris County, Texas, on September 20, 1915, the
   boundaries of safd independent school dlstrLct to
   be identical with the limits and boundaries of said
   cfty, and those of said Independent school district;
   and said independent school district Is hereby in-
   corporated and made a body corporate In law for free
   school purposes only, and the name of safd corpora-
Hon. T. M. Trimble, page 5           O-3823


    t;iOn and   said independent school district shall be
    ‘HOUStOn    &dependent School District.’
        "Sec. 3. In the event of the extension of the
    city limits of 'themunicipality of the City of
    Eouston after the passage of this Act, the territory
    taken into said city by such extension shall auto-
    matically become a part of the~Houston.Independent
    3chool District, and subject to the provisions of
    this Act."
        Upon careful consideration, it would seem that had the
Legislature intended to do more than define the boundaries of
the Texarkana Independent School District at the date of its
creation, It would have more specifically so provided as in
the case of the Houston Independent School District, and more
adequate notice would have been given in the tttle that not
only were the original boundaries being fixed and defined but
that provision was also being made for a change in those
boundaries after their original establishment.
        It is the opinion of this department that the exten-
sion of the municipal boundaries of the city of Texarkana did
not automatically extend the boundaries of the Texarkana In-
dependent School District and that the boundaries of such
school district are subject to the applicable laws relating
to bodies corporate for school pUrpOBeS Only,

        In your letter you al80 ask what steps are necessary
for those sections which have been annexed to the city of Tex-
arkana to be taken in order for them to become a part of the
Texarkana Independent School Dfstrict. The territory which
has been annexed to the city of Texarkana forms a part of the
Spring Lake Park Common School District,
         We call your attention to Chapter 49, Senate Bill 297,
Special b&W8 of the 39th Legislature, First Called Session,
1926 ,. Said Act reads In part aspfollows:
        "Section 1. That Chapter 31, of the local
    and Special Laws passed by the Thirty-sixth Legis-
    lature, at its Third Called Session, 1s hereby
    amended by adding thereto three new sections to
    be designated as Sections l-a, l-b, and l-c, and
    which shall read respectively, as follows:
        "Section l-a, Whenever a majority of the
    Inhabitants, qualified to vote for members of the
    Legislature of any territory adjoining the limits
    of the Texarkana Independent School District, shall
Hon. T. M. Trimble, page 6


   dlssiresuch territory to be added to and-become a
    part of said independent school district, and a
   majority of such qualified voters sign a petition
    to that effect, any three of such quallfiea voters
    my file with the board of trustees of said lnde-
    psendentschool district the said petition, making
    a,ffldavltof the facts set forth in said petition,
    fully descrlblng by metes ana bounds the territory
   p:roposedto be annexed, and showing its location
   with reference to the existing territory of the Tex-
   a:rkanaIndependent School District; provided, that
    said territory proposed to be added must be contl-
   guous to one line of said independent school district,
   And upon filing of said petition, affidavits and de-
    s,criptions,with the president of the board of
   t:rustees,it shall be his duty to submit the same to
    the board, and, if upon lnvestlgation by the board
    it is found that the proposed add,itfonis necessary
   and practicable, the said board of trustees, by re-
    solution duly entered upon its minutes, may receive
    s,uchproposed territory as an addition to, and as
   becomlng a part of the corporate limits of the said
   Texarkana Independent School District. After the
   passage and adoption of such resolution, the terrl-
   tory SO received shall be a part of the Texarkana
    Independent School Distrfct, and the lnhabftants
   thereof shall thenceforth be entitled to all the
   rights and privileges as other citizens and lnhabi-
   tants of the said Independent school district. The
   whole
   --,     or any P ortion of, any continuous common
   school district, whether bonded OP not, mav be an-
   nexed to the Texarkana Indenendent School District
   rn the manner herein prescribed...." (Underscoring ours)
        The above quoted statute clearly provides how territory
may be annexed to the Texarkana Independent School District.
It specifically provides that part of the territory so annexed
may be part OP whole of a common school district. You are ad-
vised thatthe procedure outlined therein should be followed in
annexing the territory which is now part of the city of Texar-
kana to the Texarkana Independent School District.
Hon. T. M. Trimble, page 7         O-3823


                               Yours very truly
                             ATTORNEYGENERAL OF TEXAS


                               By s/Billy Goldberg
                                    Billy Goldb‘erg
                                         Assistant
BG rN:wc

APPROVBD AM) 7, 1941
s/Grover Sellers
FIRQT ASSISTANT
ATTORNFXGENERAL
Approved Opinion Committee By s/REK Chairman